                                  Case 6:20-cv-01204-MK                             Document 1-2                  Filed 07/23/20                     Page 1 of 2
                                                                                                                                                 FILES 23 JUL "SO itiO fa USDC-QRE
JS44 (Rev. 09/19)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the infoimation contained herein neidier rralace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conteence of the United States in September 1974, is requffed for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORM.)

L(a) PLAESmFFS                                                                                           DEFENDANTS
Michael T Kali                                                                                          Central Intelligence Agency (CIA)                         6:20-cv-01204-MK
                                                                                                        Washington D O
     (b) County of Residence ofFirst Listed Plaintiff             Marian                                                                                 fendant        Arlington
                                  (EXCEPT IN V.S. PLAINTIFF CASES)                                                                 (IN as. PLAINTIFF CASES ONLY)
                                                                                                          NOTE;       IN L/VND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.

     (c) Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (IfKnown)




U. BASIS OF JURISDICTION (Place an “X” in OneBox Only)                                      ID. CITIZENSHIP OF PRINCIPAL PARTIES/P/ace an “X" in One Boxfar plaintiff
                                                                                                    (For Diversity Cases Onfy)                            and One Baxfor Defendant)
G 1     UJSL GovEramrait               n 3    Fedend Questkm                                                                 PTF  DEF                                   FTF      DEF
           PlatDlifir                           (US. GoveramoaNia a Party)                     Cftizeo of This State         Oifl O I incapcnatcdorPiiDcipa} Place        0 4    0 4
                                                                                                                                        of Business In Hiis State

O 2 U^Gomsment                         O 4 Dmcsi^                                                       of Anotfaa State           0 2     0 2       tncwporatedfliirfftiiR^MiPface        0 5    0 5
     Defendmit                              (Indicate Gdzenshty cfParties in Item HI)                                                                   of Business In Another State

                                                                                                 Citizen or Subject of a           0 3     0     3   Foreign Nation                        0 6    0 6
                                                                                                   Foreign Country
IV. IVATURE OF SUIT (Place an “JT” in OneBox Only)                                                                                          didcliere £h: Nature of Suit Code DesciiptioDS.
                                                                                                                                               BAistatCT3icy;fc"'t;!-
O    310 Insurance                      PERSONAL INJURY                 PERSONAL INJURY          O 625 Drug Related Seizure           □ 422Appeal28USC158              O 375 False Claims Act
O    120 Marine                       n SlOAirfriane                  O 365 Personal ligury -          of Property 21 use 881         O 423 Wi*drawai                  O 376QuiTam(31 use
a    nOMiSa Act                       O 315 Airplane Product                 I^oduct Lability    O 690OtfiCT                                28 use 157                       3729(a))
O     140N^ptiablehstninient                 Liatrility               O 367 Health Care/                                                                               O 400 State Reapptstioimiem
O    j^ Recovoy of Overpaymrat        O 320 Assault, Libel &.               Phannaceutical                                              V; PWOPERTYRIGHTS          C ■ O 410 Antitrust
         & Enforcem^ of Judgmoit             Slander                        Personal Injury                                            O 820Copyri^ils                 □ 430 Banks and Banking
O    151 Medicare Act                 O 330 Fecteial Enqiio^rs*             Prodml Liability                                           O 830 Patent                    O 450C<»mnace
O    152 Rfix:oveiy ofDe&mlteid              Lidniity                 O 368 Asb^tos I^somi                                             O 835 Patent-Ahlnevmted         O 460Dq>ortation
         Studcsit Loans               O 340 Marine                           iigury Product                                                    NewDn^Applicatton       O 470Radk^ccrliiBDenGedaDd
         (Exdud^ Vetraans)            O 345 Marine Product                   Liability                                                 O 840Tradengrk                        Corrupt Oiiganizatioas
O    153 Rewivery of Oven^yment              Uability                  PERSONAL PROPERTY                . ■ LABOR-:                   j\^:::-SOClAfi^SECU«lTY.:'fa     O 400 Consumer Credit
         of V^eran's Benefits         O 350 Mo&tHT Vehicte            O 370 Other Fraud          O 710 Fair Labm^ Standards            O 861HtA(1395f^                       <15 use 3681 or 3692)
O    160 StxM^holdeis’ &iits          D 355 MotoET Vdriefc            O 371 Truth in Lending            Act                            O 862B]ackLimg(923)             O 485 Telephone Consume
D    190 Other Contract                     Ftocfai^L^jility          O 380O0ia'P&5Oiia]         O 720 fjihfirA^anaggnfTrt             O 863 DIWC/DIWW (405(g))
O    195 Contract Product Liability   O 360 Odier Personal                  Property Damage             Relations                      □ 864 SSID Tide XVT             O 490 Cable/Sat TV
O    i96Fr^chise                            Injury                    O 385 Property Damage      O 740 ^ilway Labor Act                O 865 RSI (405(g))              O 850 Secuiities/Commodities/
                                      O 362I^xsc]cia11i9ury-                I^odud: Liability    O 751 Family and fttorfical                                                    Fxchanpe
                                            Medical Malpractice                                         Leave Act                                                        O 89000Kr^altitiofy Aettons
I^      REAfc Pattia^TY                                                                          O “^WOdiCT Labor Litigation                                             O 891 Agricoltnral Acts
 O   210 Land Crmdcmnation            □ 440 Other Civil Ri^ts           Habeas Corpus:           O 791 Employee RctinaiK®t            O 870 Taxes (U.S. Plaintiff        O 893 &ivironimmta1 Matters
O    220 Foreclosure                  O 441 Voting                    O 463 Alien Detainee             Income Seairity Act                   or Defendant)               O 895 Frradom of Infomation
O    230 Rfflt Lease & ^ectment       O 442 Eriqiloyroait             O 510 MotioiK to Vacate                                         O 871 IRS—Thiid Party                    Act
 O   240 Torts to Land                O 443Hcairii^                         &zitencc                                                         26 use 7609                 O S96Aibitiation
 O   245 TOTtProdnet Liability              AccommcMiations           O 530 General                                                                                      O 899 Administrative Procedure
 O       AH Other Real Propwty        O 445 Amer. w/Disabilities -    O 535 Death Penalty        -    , TMMlGRAT10Nri:.-;:Si:                                                  Act/Review or Appeal of
                                            En^doymei^                  Other:                    O 462 Naturalization Ai^rlication                                            Agency Decision
                                      O 446 Anier. w/Distdrilities-   O 540 Mandamus & Odio’      □ 465 Other Immigration                                                n 9S0Cai^dtutioiialiy of
                                            OtbcT                     XSSOCSvilRighls                   Actirais                                                               State StslBtes
                                      O 448 Education                 O 555 Prison Condition
                                                                      O 560 Civil Detainee-
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an "X” in One Box Only)
□ 1     Original           O 2 Removed from               O 3         Remanded from        O 4 Reinstated or        O 5 Transferred from             □ 6 Multidistrict            O 8 Multidistrict
        Proceeding             State Court                            Appellate Court          Reopened                 Another District                 Litigation -                 Litigation -
                                                                                                                        (specify)                        Transfer                    Direct File
                                          Cite die U.S. Civil Statute under which you are filing (Do not citejurisdictional statutes unless diversity):

VI. CAUSE OF ACTION                       Brief description of cause;
                                           CIA, Harassment and psychotogicat games, loss of employment, constant treats, from 01-2006 fill now
VIL REQUESTED IN    O CHECK IF THIS IS A CLASS ACTION                                               DEMANDS                                       CHECK YES only if demanded in complaint:
    COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:                □ Yes         ONo

vm. RELATED CASE(S)
                     (See instruction,):
    IF ANY                               JUDGE                                                                                           DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OFHEglSRD

FOR OFFICE USE ONLY

     RECEIPT#                     AMOUNT                                    APPLYING IFP                                   JUDGE                           MAG. JUDGE
                             Case 6:20-cv-01204-MK                   Document 1-2             Filed 07/23/20            Page 2 of 2
JS 44 Reverse (Rev. 09/19)

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                 Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)      Piaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
           only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
           then the official, giving both name and title.
  (b)      County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
           time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
           condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
     (c)   Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
           in this section "(see attachment)".

II.        Jurisdiction. The basis ofjurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
            in one of the boxes. If there is more than one basis ofjurisdiction, precedence is given in the order shown below.
           United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
           United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
           Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Ck)nstitution of the United States, an amendment
           to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
           precedence, and box 1 or 2 should be marked.
           Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
           citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
           cases.)

III.       Residence (citizenship) of Principal Parties. This section of die JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
           section for each principal party.

IV.        Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
           that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.         Origin. Place an "X" in one of the seven boxes.
           Original Proceedings. (1) Cases which originate in the United States district courts.
           Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
           Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
           date.
           Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
           Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
           multidistrict litigation transfers.
           Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
           Section 1407.
           Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
           PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
           changes in statue.

VI.        Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
           statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VH.        Requested in ComplainL Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
           Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
           Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIH. Related Cases. This section of the JS 44 is nsed to reference related pending cases, if any. If there are related pending cases, insert the docket
     numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
